DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, third, fourth, and fifth lines from the end, provides that k is 1, m is 2 to 4, and n is 1 to 5.  However, the claim is unclear because n cannot be 4 or 5.
Claims 25, 26, and 31 depend from cancelled claims.  
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite prosecution, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,069,860. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent read in part as follows:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	……………….
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

With respect to present claims 1, 14-16, 20-31, 109, 110, 112, and 113, Formula 1 in patent claim 1 reads on the presently claimed compound of Formula 1.  D1 in the patent claims reads on D in the present claims.  Ar1 in the patent also may an aryl compound.  Further with respect to claims 109, 110, 112, and 113, patent claims 16-19 are directed to a layered organic light-emitting diode (OLED) with an anode and cathode.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jung (US 2014/0203251).
With respect to claims 1, 14-16, 20-31, 109, 110, 112, and 113, Jung teaches:
		
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The reference teachings encompass the presently claimed limitations.  The Ar may be a C6 aryl group which includes the phenyl group in the present claims.  The X may be N and both R1 and R2 may be C4-C50 groups which includes the D as presently claimed.  The R5 may be a cyano group.  See also, compound 4-4 at p. 7 of the reference.  With respect to claim 30, the reference teaches fluorinated groups [0036, 0037].  Further with respect to present claims 109, 110, 112, and 113, the reference teaches a layered organic light-emitting diode and device with electrodes [Figs. 1-3; 0003-0006].  Of course one of the electrodes is an anode and the other a cathode.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0203251).
Jung is discussed above.
	It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Nevertheless, the reference encompasses the presently claimed limitations.  The Ar may be a C6 aryl group which includes the phenyl group in the present claims.  The X may be N and both R1 and R2 may be C4-C50 groups which includes the D as presently claimed.  The R5 may be a cyano group.  See also, compound 4-4 at p. 7 of the reference.  With respect to claim 30, the reference teaches fluorinated groups [0036, 0037].  Further with respect to present claims 109, 110, 112, and 113, the reference teaches a layered organic light-emitting diode and device with electrodes [Figs. 1-3; 0003-0006].  Of course one of the electrodes is an anode and the other a cathode.
It would have been obvious for a compound and OLED device to have a compound falling within the present formula, as taught by Jung, because the reference is directed to OLED devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Chung (US 2017/0047526).
With respect to claims 1, 14-16, 20-31, 109, 110, 112, and 113, Chung teaches:
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The reference teachings encompass the presently claimed limitations.  The A5 may be  may be a benzene ring.  The X1 or X2 may be C, O, or S.  The R5 or R6 may be a cyano group.  See also, compounds 413 and 414 at p. 66 of the reference.  With respect to claim 30, the reference teaches fluorinated groups [0016].  Further with respect to present claims 109, 110, 112, and 113, the reference teaches a layered organic light-emitting diode and device with anodes and cathodes [0006].
Based on the foregoing, the claims are rejected as anticipated.
Claims 1, 14-16, 20-31, 109, 110, 112, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2017/0047526).
Chung is discussed above.
	It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Nevertheless, the reference teachings encompass the presently claimed limitations.  The A5 may be  may be a benzene ring.  The X1 or X2 may be C, O, or S.  The R5 or R6 may be a cyano group.  See also, compounds 413 and 414 at p. 66 of the reference.  With respect to claim 30, the reference teaches fluorinated groups [0016].  Further with respect to present claims 109, 110, 112, and 113, the reference teaches a layered organic light-emitting diode and device with anodes and cathodes [0006].
It would have been obvious for a compound and OLED device to have a compound falling within present formula, as taught by Chung, because the reference is directed to OLED devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761